MEMORANDUM OPINION

                                         No. 04-12-00054-CR

                                        IN RE Jason MIEARS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 8, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 26, 2012, relator Jason Miears filed a petition for writ of mandamus. The

court has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                 PER CURIAM
DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 2009-CR-6568, styled State of Texas v. Jason Miears, in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.